DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-19, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 7, and 14, generally, none of the prior art references of record, including, but not limited to: US_6424657_B1_Voit, US_20170041828_A1_Zhang, US_20170265100_A1_Ryu, US_20200244528_A1_He, US_8849297_B2_Balasubramanian, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Voit discloses a access switch enables segregation of upstream traffic by communication type and downstream aggregation of wide area traffic together with traffic from a local vertical services domain. In the downstream direction, the switch aggregates traffic for each subscriber. The switch receives the rate-limited traffic from the packet switched network, on the subscriber's logical circuit. The switch also receives any downstream traffic intended for the subscriber, from the 
Prior art Zhang discloses periodic data traffic of APP A may be aggregated with periodic data traffic of APP B to obtain an aggregated period traffic of APPs A+B (Zhang paragraphs 41 and 66).
Prior art Ryu discloses establishing multiple PDN connections associated with different packet data network gateways for a same access point name (Ryu paragraph 10).
Prior art He discloses a base station may aggregate data packets for a user equipment into transport blocks and configure a control channel to allow the UE to sleep between control channel monitoring occasions to save power. The base station that receives data to transmit to the UE and aggregates the data according to configured control configuration parameters of the UE may determine that a link quality or a traffic load for the UE has changed. The base station may reconfigure the control channel configuration parameters of the UE based on at least one of the link quality or the traffic load in order to obtain a data rate that satisfy the traffic load for the UE. (He figures 5, 6, 9).
Prior art Balasubramanian discloses that each traffic stream may be associated with a traffic classification (TCLAS) and/or a traffic specification (TSPEC). The TCLAS specifies parameters used to identify MAC service data units (MSDU s) belonging to the 
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “a traffic steering block configured to receive uplink traffic associated with the wireless communication device and filter the uplink traffic into local uplink traffic and remote uplink traffic based on the at least one filter for filtering traffic… wherein the network node is configured to route the local uplink traffic to a local network and route the remote uplink traffic to the remote network, the local network including the local resource” as stated in independent claim 1,  “wherein the network node is a local gateway that comprises a local serving gateway and a local packet gateway, the local serving gateway comprising the traffic aggregation block and a quality of service block, the local packet gateway configured to trigger a dedicated bearer for the local downlink traffic in response to the quality of service block determining to implement quality of service” as stated in independent claim 7, and “filtering the uplink traffic into local uplink traffic and remote uplink traffic based on one or more filters for filtering traffic stored in the memory of the network node, wherein the remote uplink traffic is associated with the first application of the user equipment, and wherein the local uplink traffic is associated with the second application of the user equipment; routing the local uplink traffic to a local network that comprises .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471